Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Amendment, filed on 08/01/2022, has been entered.
Claims 1-19 are pending.
Note: Claims 1-19 are double rejected.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 


Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “a data server” in the phrase “the storage medium being loaded into a main memory of a data server” renders indefinite because a person with ordinary skill in the art can’t determine if “a data server” in claim 11 is same as “a data server” in claim 1 upon which claim 11 depends.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



First Rejection of claims 1-19


Claims 1-3 and 13-15 rejected under 35 U.S.C. 103(a) as being unpatentable over Wilk (“Wilk”) [U.S Patent Application Pub. 2003/0060808 A1 provided in IDS filed on 10/30/2021] in view of Pierce “Pierce” [U.S Patent Application Publ. 2007/0294105 A1]

Regarding claim 1, Wilk meets the claim limitations as follows:
A method, by an imaging system of a mobile unit, for providing at least one image dataset, the method comprising [Fig. 1-3: ‘a mobile medical facility’]: 

processing at least one raw image dataset (i.e. uncompressed), acquired from a patient by the imaging device (i.e. cameras 28 and 46; ultrasonic scanner 26) [Fig. 2, 3] of the mobile unit, to create a processed image dataset (i.e. ‘compressed, encrypted’) [Fig. 3 show original images from cameras 28, 46 and ultrasonic scanner 26 are processed by motion compensation module 54, 3D model generator 62, then encoder 32; para. 0043-0055: ‘via an encoder 32 (optionally with encryption capability)’; ‘Computer 30 may process this information prior to transmission thereof’];

generating a reduced image dataset by (i.e. by encoding/encryption) reducing an amount of data of the processed image dataset [Fig. 2, 3; para. 0043-0055: ‘via an encoder 32 (optionally with encryption capability)’]; and 

storing at least one of the at least one raw image dataset, the processed image dataset and the reduced image dataset on a data server (i.e. computer 30), the data server (i.e. computer 30) [Fig. 2, 3: computer 30 having CPU and memory (not shown). The computer 30 is located within the mobile medical facility] being located within the mobile unit and being connected to a network [Fig. 2; para. 0043, 0049, 0052, 0056: ‘transmitter 34 to the remote station’; satellite dish 24 or network line 38].
Wilk does not disclose explicitly the following claim limitations (emphasis added):
storing at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on a data server, the data server being located within the mobile unit and being connected to a network.
However in the same field of endeavor Pierce discloses the deficient claim as follows: 
storing at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on a data server (i.e. ‘camera unit, C’) [para. 0029: ‘a digital camera having a digital processor and electronic storage capable of digitally storing video inputs received through camera lens’], the data server being located within the mobile unit and being connected to a network (e.g. ‘telephone network’, ‘satellite’, or ‘the Internet’ ) [Fig. 2, 4, 5; para. 0019, 0029, 0031, 0033-0034, 0045, 0059: storage device 70].
Wilk and Pierce are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk and Pierce as motivation to locally store images for electronic documentation system so as to reduce the amount of data entry and paper work [Pierce: para. 0001, 0005].


Regarding claim 2, Wilk in view of Pierce meets the claim limitations as follows:
The method of claim 1, further comprising: providing a remote expert access to the data server (i.e. ‘being controlled by the remote physician’) [para. 0021, 0026: ‘The images are transmitted from the medical facility to … a remotely located physician or surgeon; para. . 0050, 0054: ‘the medical devices … being controlled by the remote physician’].
Wilk does not disclose explicitly the following claim limitations (emphasis added):
providing a remote expert access to the data server.
However in the same field of endeavor Pierce discloses the deficient claim as follows: 
providing a remote expert access to the data server (i.e. ‘camera C’) [para. 0049-0050: ‘camera C could be accessed and controlled via internet connection … for use by an authorized user’].
Wilk and Pierce are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk and Pierce as motivation to locally store images for electronic documentation system so as to reduce the amount of data entry and paper work [Pierce: para. 0001, 0005].


Regarding claim 3, Wilk in view of Pierce meets the claim limitations set forth in claim 2.
Wilk does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 2, wherein the network is the internet, and the method further comprises: providing to the remote expert access to the data server via a cellular phone network.
However in the same field of endeavor Pierce discloses the deficient claim as follows: 
wherein the network is the internet, and the method further comprises: providing to the remote expert access to the data server via a cellular phone network [para. 0050: ‘camera C could be accessed and controlled via internet connection …  act as a webcam for use by authorized user’; para. 0063: ‘emails could be sent to the personal digital assistant (PDA)’ of the health care provider, such as … cell phone …, for polling, interrogating, … of camera C’].
Wilk and Pierce are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk and Pierce as motivation to locally store images for electronic documentation system so as to reduce the amount of data entry and paper work [Pierce: para. 0001, 0005].


Regarding claim 13, Wilk meets the claim limitations as follows:
A data server [Fig. 2-3: ‘computer 30’], the data server comprising: a memory; and a central processing unit (CPU) having access to the memory [Fig. 2, 3: computer 30 having CPU and memory (not shown). The computer 30 is located within the mobile medical facility], the data server being connected via a data connection to an imaging device (i.e. cameras 28 and 46; ultrasonic scanner 26) [Fig. 2, 3] for acquiring raw image datasets, and being connected to a network [Fig. 2; para. 0043, 0049, 0052, 0056: ‘transmitter 34 to the remote station’; satellite dish 24 or network line 38], 
the CPU being configured to process (i.e. uncompressed) the raw image datasets acquired (i.e. ‘compressed, encrypted’) [Fig. 3 show original images from cameras 28, 46 and ultrasonic scanner 26 are processed by motion compensation module 54, 3D model generator 62, then encoder 32; para. 0043-0055: ‘via an encoder 32 (optionally with encryption capability)’; ‘Computer 30 may process this information prior to transmission thereof’], to create processed image datasets, and the memory being configured to store image datasets, 
wherein the CPU, in conjunction with the memory of the data server, is configured to process (i.e. ‘compressed, encrypted’) [Fig. 3 show original images from cameras 28, 46 and ultrasonic scanner 26 are processed by motion compensation module 54, 3D model generator 62, then encoder 32; para. 0043-0055: ‘via an encoder 32 (optionally with encryption capability)’; ‘Computer 30 may process this information prior to transmission thereof’] at least processing at least one raw image dataset, acquired from a patient by an imaging device of a mobile unit, to create a processed image dataset, 
generate a reduced image dataset by (i.e. by encoding/encryption)  reducing an amount of data of the processed image dataset [Fig. 2, 3; para. 0043-0055: ‘via an encoder 32 (optionally with encryption capability)’], and 
store at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on the data server (i.e. computer 30), the data server being located within the mobile unit [Fig. 2, 3: computer 30 having CPU and memory (not shown). The computer 30 is located within the mobile medical facility].
Wilk does not disclose explicitly the following claim limitations (emphasis added):
A data server, the data server comprising: a memory; and a central processing unit (CPU) having access to the memory, the data server being connected via a data connection to an imaging device for acquiring raw image datasets, and being connected to a network, the CPU being configured to process the raw image datasets acquired, to create processed image datasets, and the memory being configured to store image datasets, 

store at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on the data server, the data server being located within the mobile unit.
However in the same field of endeavor Pierce discloses the deficient claim as follows: 
A data server, the data server comprising: a memory; and a central processing unit (CPU) [Fig. 2: camera C; para. 0029: ‘a digital processor and electronic storage capable of digitally storing video inputs’] having access to the memory [para. 0033], the data server being connected via a data connection to an imaging device for acquiring raw image datasets, and being connected to a network, the CPU being configured to process the raw image datasets acquired, to create processed image datasets, and the memory being configured to store image datasets, and 

store at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on the data server (i.e. ‘camera unit, C’) [para. 0029: ‘a digital camera having a digital processor and electronic storage capable of digitally storing video inputs received through camera lens’], the data server being located within the mobile unit.
Wilk and Pierce are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk and Pierce as motivation to locally store images for electronic documentation system so as to reduce the amount of data entry and paper work [Pierce: para. 0001, 0005].

Regarding claim 14, all claim limitations are set forth as claim 13 in the form of “An imaging device” and rejected as per discussion for claim 13.

Regarding claim 15, all claim limitations are set forth as claim 14 in the form of “A telemedicine systemRegar” and rejected as per discussion for claim 14.


Claims 4 and 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Wilk (“Wilk”) [U.S Patent Application Pub. 2003/0060808 A1 provided in IDS filed on 10/30/2021] in view of Pierce “Pierce” [U.S Patent Application Publ. 2007/0294105 A1] further in view of Crowley et al. (“Crowley”) [U.S Patent Application Pub. 2015/0121523 A1]

Regarding claim 4, Wilk meets the claim limitations as follows: 
The method of claim 2, further comprising: uploading (i.e. ‘encoded and transmitted to a remote computer at the surgeon’s location’) [para. 0004], by the data server, at least one of the at least one raw image dataset or the processed image dataset (i.e. ‘encoded’) [para. 0004] to a central server (i.e. ‘a remote computer’) [para. 0004, 0026: ‘The images are transmitted … to a remotely located physician or surgeon’] in parallel providing access to the remote expert [para. 0054: ‘the medical devices … being controlled by the remote physician’]; and providing access to the remote expert at a higher priority than the upload to the central server.
Wilk does not disclose explicitly the following claim limitations (emphasis added):
uploading, by the data server, at least one of the at least one raw image dataset or the processed image dataset to a central server in parallel providing access to the remote expert; and providing access to the remote expert at a higher priority than the upload to the central server.
However in the same field of endeavor Pierce discloses the deficient claim as follows: 
uploading, by the data server, at least one of the at least one raw image dataset or the processed image dataset to a central server in parallel providing access to the remote expert [para. 0049: the operation of camera C could be remotely accessed … by a caller, such as a doctor’]; and providing access to the remote expert at a higher priority than the upload to the central server.
Wilk and Pierce are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk and Pierce as motivation to locally store images for electronic documentation system so as to reduce the amount of data entry and paper work [Pierce: para. 0001, 0005].
Neither Wilk nor Pierce discloses the following limitations:
providing access to the remote expert at a higher priority than the upload to the central server.
However in the same field of endeavor Crowley discloses the deficient claim as follows: 
providing access to the remote expert at a higher priority than the upload to the central server [para. 0049, 0065: ‘the server 150 may give threat assessments a higher priority when it comes to routing the request to a remote expert 131’].
Wilk, Pierce, and Crowley are combinable because they are from the same field of prioritizing data access based on a location and type of receiver.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, and Crowley as motivation to route data to a remote expert  (i.e. threat assessment) than to upload the data to the central server (i.e. saving). See MPEP 2143 I (G).


Regarding claim 16, Wilk meets the claim limitations as follows: 
The method of claim 3, further comprising: uploading (i.e. ‘encoded and transmitted to a remote computer at the surgeon’s location’) [para. 0004], by the data server, at least one of the at least one raw image dataset or the processed image dataset (i.e. ‘encoded’) [para. 0004] to a central server (i.e. ‘a remote computer’) [para. 0004, 0026: ‘The images are transmitted … to a remotely located physician or surgeon’] in parallel to providing access to the remote expert [para. 0054: ‘the medical devices … being controlled by the remote physician’]; and providing access to the remote expert at a higher priority than the upload to the central server.
Wilk does not disclose explicitly the following claim limitations (emphasis added):
uploading, by the data server, at least one of the at least one raw image dataset or the processed image dataset to a central server in parallel providing access to the remote expert; and providing access to the remote expert at a higher priority than the upload to the central server.
However in the same field of endeavor Pierce discloses the deficient claim as follows: 
uploading, by the data server, at least one of the at least one raw image dataset or the processed image dataset to a central server in parallel providing access to the remote expert [para. 0049: the operation of camera C could be remotely accessed … by a caller, such as a doctor’]; and providing access to the remote expert at a higher priority than the upload to the central server.
Wilk and Pierce are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk and Pierce as motivation to locally store images for electronic documentation system so as to reduce the amount of data entry and paper work [Pierce: para. 0001, 0005].
Neither Wilk nor Pierce discloses the following limitations:
providing access to the remote expert at a higher priority than the upload to the central server.
However in the same field of endeavor Crowley discloses the deficient claim as follows: 
providing access to the remote expert at a higher priority than the upload to the central server [para. 0049, 0065: ‘the server 150 may give threat assessments a higher priority when it comes to routing the request to a remote expert 131’].
Wilk, Pierce, and Crowley are combinable because they are from the same field of prioritizing data access based on a location and type of receiver.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, and Crowley as motivation to route data to a remote expert  (i.e. threat assessment) than to upload the data to the central server (i.e. saving). See MPEP 2143 I (G).


Claims 5 and 17 rejected under 35 U.S.C. 103(a) as being unpatentable over Wilk (“Wilk”) [U.S Patent Application Pub. 2003/0060808 A1 provided in IDS filed on 10/30/2021] in view of Pierce “Pierce” [U.S Patent Application Publ. 2007/0294105 A1] further in view of Crowley et al. (“Crowley”) [U.S Patent Application Pub. 2015/0121523 A1] further in view of Holla et al. (“Holla”) [U.S Patent Application Pub. 2008/0021834 A1 provided in IDS filed on 09/22/2020] 

Regarding claim 5, Wilk meets the claim limitations as follows: 
The method of claim 4, wherein the processing the at least one raw image dataset includes creating the processed image dataset to include at least one of a relatively lower resolution than the at least one raw image dataset (i.e. compressed) [para. 0056: ‘in appropriate format (…, compressed, ), .. provided to an appropriate display’)], or a relatively smaller field of view in at least one image, direction than the at least one raw image dataset, and the method further includes providing access to the processed image dataset to the remote expert [See rejection of claim 4 limitation “providing access to the remote expert”].
Neither Wilk nor Pierce now Crowley discloses the following limitations:
wherein the processing the at least one raw image dataset includes creating the processed image dataset to include at least one of a relatively lower resolution than the at least one raw image dataset.
However in the same field of endeavor Holla discloses the deficient claim as follows: 
wherein the processing the at least one raw image dataset includes creating the processed image dataset to include at least one of a relatively lower resolution than the at least one raw image dataset [Fig. 8; para. 0130, 0148, 0151: describe ‘sub-sampling the image … for transmission that appropriately suit the handheld device’s screen resolution’; ‘if the original image includes 1200 pixels … needs to be resized to display 240 pixels’].
Wilk, Pierce, Crowley and Holla are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, Crowley and Holla as motivation resize the original image to suit the display.


Regarding claim 17, Wilk meets the claim limitations as follows: 
The method of claim 16, wherein the processing the at least one raw image dataset includes creating the processed image dataset, the processed image dataset to include at least one of a relatively lower resolution than the at least one raw image dataset (i.e. compressed) [para. 0056: ‘in appropriate format (…, compressed, ), .. provided to an appropriate display’)], or a relatively smaller field of view in at least one image direction than the at least one raw image dataset, and the method further includes providing access to the processed image dataset to the remote expert [para. 0054: ‘the medical devices … being controlled by the remote physician’].
Neither Wilk nor Pierce now Crowley discloses the following limitations:
wherein the processing the at least one raw image dataset includes creating the processed image dataset to include at least one of a relatively lower resolution than the at least one raw image dataset.
However in the same field of endeavor Holla discloses the deficient claim as follows: 
wherein the processing the at least one raw image dataset includes creating the processed image dataset to include at least one of a relatively lower resolution than the at least one raw image dataset [Fig. 8; para. 0130, 0148, 0151: describe ‘sub-sampling the image … for transmission that appropriately suit the handheld device’s screen resolution’; ‘if the original image includes 1200 pixels … needs to be resized to display 240 pixels’].
Wilk, Pierce, Crowley and Holla are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, Crowley and Holla as motivation resize the original image to suit the display.



Claims 6-9, 11-12 and 18-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Wilk (“Wilk”) [U.S Patent Application Pub. 2003/0060808 A1 provided in IDS filed on 10/30/2021] in view of Pierce “Pierce” [U.S Patent Application Publ. 2007/0294105 A1] further in view of Holla et al. (“Holla”) [U.S Patent Application Pub. 2008/0021834 A1 provided in IDS filed on 09/22/2020] 


Regarding claim 6, Wilk meets the claim limitations set forth in claim 2.
 Neither Wilk nor Pierce discloses the following limitations:
The method of claim 2, further comprising: checking, by a first computer device, for electronic medical records of the patient being examined on at least one central server; 
storing, by the first computer device, the electronic medical records on the data server; and 
providing access to the electronic medical records to the remote expert and to operators of the mobile units.
However in the same field of endeavor Holla discloses the deficient claim as follows: 
checking, by a first computer device (i.e. User Console ‘120’) Hospital Interchange Server ‘110’) [Fig. 1-4], for electronic medical records [Fig. 9: ECG, Vital Signs, Photograph etc. ‘903’; para. 0048, 0184: ‘automatic selection’] of the patient being examined on at least one central server (i.e. Hospital Data Interchange Server) [para. 0045-0048 describing ‘medical data may be collected’ from mobile units 101 or 102 or a ‘data collection device 101, 102, 103’ to a ‘user control 120’ via Ethernet/Internet]; storing [para. 0047, 0100 disclosing medical data stored on the server]; 
storing [para. 0047, 0100 disclosing medical data stored on the server], by the first computer device, the electronic medical records on the data server [para. 0045-0048: ‘Medical data can be sent from the console 120 … to a server 130 … to a physician’s mobile handheld device 150’]; and 
providing access [Note: when wireless communication is established, access must be given] to the electronic medical records to the remote expert and to operators of the mobile units.
Wilk, Pierce, and Holla are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, and Holla as motivation to allow the expert to access the medical records of the patient on a central server in accordance with HIPAA [para. 0003].


Regarding claim 7, Wilk meets the claim limitations set forth in claim 1.                                                                                    
 Neither Wilk nor Pierce discloses the following limitations:
The method of claim 1, further comprising registering the patient is registered at first at a first computer device; and registering, by the first computer device, the patient at further computer devices located in the mobile unit;
However in the same field of endeavor Holla discloses the deficient claim as follows: 
further comprising registering the patient is registered at first at a first computer device [Fig. 9 shows ‘Data is transmitted to Hospital of Choice 904’, Fig. 1, 2 show Data Collected 230 and 231; Fig. 3: Nurse selects patient’s medical records ‘311’. Fig. 18: ‘Patient SSN’ obviously teaches ‘the patient is registered the computer 102’; para. 0031: ‘patients’ personal identity’]; and registering, by the first computer device, the patient at further computer devices (e.g. the computers of mobile server ‘131’) located in the mobile unit [Fig. 4: Server obtains list of Patients and ID’s ‘431’; para. 0115: obviously suggests the user console registering the patient to the mobile server];
Wilk, Pierce, and Holla are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, and Holla as motivation to allow the expert to access the medical records of the patient on a central server in accordance with HIPAA [para. 0003].



Regarding claim 8, Wilk meets the claim limitations set forth in claim 7.
 Neither Wilk nor Pierce discloses the following limitations:
The method of claim 7, wherein the first computer device is a portable computer device.
However in the same field of endeavor Holla discloses the deficient claim as follows: 
wherein the first computer device is a portable computer device [Fig. 1: user console ‘120’ is portable].
Wilk, Pierce, and Holla are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, and Holla as motivation to allow the expert to access the medical records of the patient on a central server in accordance with HIPAA [para. 0003].

                              

Regarding claim 9, Wilk meets the claim limitations set forth in claim 7.
Neither Wilk nor Pierce discloses the following limitations:
The method of claim 7, further comprising: uploading, by the data server, further electronic medical records of the patient from the computer devices to a central server after the patient is registered at the further computer devices.
However in the same field of endeavor Holla discloses the deficient claim as follows: 
uploading, by the data server (e.g. server 131) [Fig. 1, para. 0100: ‘At the data server 131, the image and message data are either transmitted to the mobile device 150 or are stored to be accessed by the mobile device 150’], further electronic medical records of the patient from the computer devices (e.g. the computers of mobile server ‘131’) to a central server (i.e. ‘Hospital Data Interchange Server’ or database) [Fig. 1; para. 0045, 0048, 0050: ‘physician’s diagnosis and orders may be transmitted back to the user console 120 at a medical facility (i.e. Hospital)’] after the patient is registered (i.e. ‘patients’ personal identity’) [Fig. 18; para. 0031] at the further computer devices (e.g. the computers of mobile server ‘131’) [Fig. 9: ‘Call back is registered on system’; para. 0034: ‘accessed by registered physicians’].
Wilk, Pierce, and Holla are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, and Holla as motivation to allow the expert to access the medical records of the patient on a central server in accordance with HIPAA [para. 0003].


Regarding claim 11, Wilk in view of Pierce meets the claim limitations as follows:
A non-transitory computer-readable data storage medium storing programming instructions, the storage medium being loaded into a main memory of a data server [Wilk: Fig. 2, 3: disclosing computer 30 having CPU and memory (not shown); Pierce: para. 0029: disclosing ‘camera unit, C’: ‘a digital camera having a digital processor and electronic storage capable of digitally storing video inputs received through camera lens’] the programming instructions [Wilk: Fig. 3 illustrates instructions to carry out the computer functionalities, such as motion compensation ‘54’; Pierce: Fig. 5 illustrates instructions to carry out the processor unctionalities] configured to cause the data server to carry out the method of claim 1 when executed by the data server.
Neither Wilk nor Pierce discloses the following limitations:
A non-transitory computer-readable data storage medium storing programming instructions, the storage medium being loaded into a main memory of a data server, the programming instructions configured to cause the data server to carry out the method of claim 1 when executed by the data server.
However in the same field of endeavor Holla discloses the deficient claim as follows: 
A non-transitory computer-readable data storage medium storing programming instructions, the storage medium being loaded into a main memory of a data server (i.e. the data server 131) [Fig. 1, 2], the programming instructions configured to cause the data server to carry out the method of claim 1 when executed by the data server [para. 0084, 0140 disclose ‘the data server 131 … configured by software, on a case-by-case basis using known programming techniques’ and ‘programmed with executable software’. It’s obvious to construe that the software loaded into a main memory of the data server].
Wilk, Pierce, and Holla are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, and Holla as motivation to allow the expert to access the medical records of the patient on a central server in accordance with HIPAA [para. 0003].


Regarding claim 12, Wilk in view of Pierce meets the claim limitations as follows:
A non-transitory computer program product for controlling a data server [Wilk: Fig. 2, 3: disclosing computer 30 having CPU and memory (not shown); Pierce: para. 0029: disclosing ‘camera unit, C’: ‘a digital camera having a digital processor and electronic storage capable of digitally storing video inputs received through camera lens’] of a mobile imaging device [Wilk: Fig. 1, 2: show a mobile imaging facility; Pierce: Fig. 2-4: camera C], storing computer instructions [Wilk: Fig. 3 illustrates instructions to carry out the computer functionalities, such as motion compensation ‘54’; Pierce: Fig. 5 illustrates instructions to carry out the processor unctionalities] which, when executed, are configured to cause the data server to carry out the method of claim 1.
Neither Wilk nor Pierce discloses the following limitations:
A non-transitory computer program product for controlling a data server of a mobile imaging device, storing computer instructions  which, when executed, are configured to cause the data server to carry out the method of claim 1.
However in the same field of endeavor Holla discloses the deficient claim as follows: 
A non-transitory computer program product for controlling a data server of a mobile imaging device, storing computer instructions which, when executed, are configured to cause the data server to carry out the method of claim 1 [para. 0084, 0140 disclose ‘the data server 131 … configured by software, on a case-by-case basis using known programming techniques’ and ‘programmed with executable software’. It’s obvious to teach “storing computer instructions”].
Wilk, Pierce, and Holla are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, and Holla as motivation to allow the expert to access the medical records of the patient on a central server in accordance with HIPAA [para. 0003].



Regarding claim 18, Wilk meets the claim limitations set forth in claim 3.
Neither Wilk nor Pierce discloses the following limitations:
The method of claim 3, further comprising: checking, by a first computer device, for electronic medical records of the patient being examined on at least one central server; 
storing, by the first computer device, the electronic medical records on the data server; and 
providing access to the electronic medical records to the remote expert and to operators of the mobile units.
However in the same field of endeavor Holla discloses the deficient claim as follows: 
checking, by a first computer device (i.e. User Console ‘120’) Hospital Interchange Server ‘110’) [Fig. 1-4], for electronic medical records [Fig. 9: ECG, Vital Signs, Photograph etc. ‘903’; para. 0048, 0184: ‘automatic selection’] of the patient being examined on at least one central server (i.e. Hospital Data Interchange Server) [para. 0045-0048 describing ‘medical data may be collected’ from mobile units 101 or 102 or a ‘data collection device 101, 102, 103’ to a ‘user control 120’ via Ethernet/Internet]; storing [para. 0047, 0100 disclosing medical data stored on the server]; 
storing [para. 0047, 0100 disclosing medical data stored on the server], by the first computer device, the electronic medical records on the data server [para. 0045-0048: ‘Medical data can be sent from the console 120 … to a server 130 … to a physician’s mobile handheld device 150’]; and 
providing access [Note: when wireless communication is established, access must be given] to the electronic medical records to the remote expert and to operators of the mobile units.
Wilk, Pierce, and Holla are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, and Holla as motivation to allow the expert to access the medical records of the patient on a central server in accordance with HIPAA [para. 0003].



Regarding claim 19, Wilk meets the claim limitations set forth in claim 7.                                                                                    
 Neither Wilk nor Pierce discloses the following limitations:
The method of claim 7, further comprising: registering, by the first computer device, the patient at an imaging device.
However in the same field of endeavor Holla discloses the deficient claim as follows: 
further comprising: registering, by the first computer device (i.e. User Console ‘120’) Hospital Interchange Server ‘110’) [Fig. 1-4], the patient at an imaging device (i.e. Servers 103, 110-113) [Fig. 9 shows ‘Data is transmitted to Hospital of Choice 904’, Fig. 1, 2 show Data Collected 230 and 231; Fig. 3: Nurse selects patient’s medical records ‘311’. Fig. 18: ‘Patient SSN’ obviously teaches ‘the patient is registered the computer 102’; para. 0031: ‘patients’ personal identity’].
Wilk, Pierce, and Holla are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, and Holla as motivation to allow the expert to access the medical records of the patient on a central server in accordance with HIPAA [para. 0003].


Claim 10 rejected under 35 U.S.C. 103(a) as being unpatentable over Wilk (“Wilk”) [U.S Patent Application Pub. 2003/0060808 A1 provided in IDS filed on 10/30/2021] in view of Pierce “Pierce” [U.S Patent Application Publ. 2007/0294105 A1] further in view of Holla et al. (“Holla”) [U.S Patent Application Pub. 2008/0021834 A1 provided in IDS filed on 09/22/2020]  further in view of Stein et al. (“Stein”) [US 2017/0300654 A1]

Regarding claim 10, Wilk meets the claim limitations set forth in claim 9.
Wilk does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 9, further comprising: uploading, by the data server, at least one of the at least one raw image dataset and the processed image dataset to a cloud server.
However in the same field of endeavor Stein discloses the deficient claim as follows: 
uploading, by the data server, at least one of the at least one raw image dataset and the processed image dataset to a cloud server [Fig. 1; para. 0145: ‘The operations center 120 … implemented as … (VDI) in the cloud’].
Wilk, Pierce, Holla and Stein are combinable because they are from the same field of mobile medicine systems.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk, Pierce, Holla and Stein as motivation to include a cloud server.


Second Rejection of claims 1-19


Claims 1-3, 6-9, 11-15 and 18-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Holla et al. (“Holla”) [U.S Patent Application Pub. 2008/0021834 A1 provided in IDS filed on 09/22/2020] in view of Pierce (“Pierce”) [U.S Patent Application Publ. 2007/0294105 A1]

Regarding claim 1, Holla meets the claim limitations as follows:
A method, by an imaging system of a mobile unit (i.e. Ambulance 101) [Fig. 1, 9: ‘Patient Data Capture ‘903’; para. 0096, 0142: ‘medical images, photographic or streaming video’] for providing at least one image dataset, the method comprising: 

processing [para. 0041: ‘The data may be processed prior to transmission in order to minimize file sizes’] at least one raw image dataset (e.g. ‘still or moving images’ or ‘photograph’) [Fig. 9; para. 0040-0041, 0095-0096: describing various types of image data], acquired from a patient by an imaging device of the mobile unit (i.e. the mobile units ‘101’ or ‘102’) [Fig. 9: ‘903’], to create a processed image dataset (i.e. ‘minimize file sizes’) [para. 0041];

generating a reduced image dataset by reducing an amount of data of the processed image dataset (i.e. ‘minimize file sizes’) [para. 0041]; and 

storing (i.e. receiving and collecting) at least one of the at least one raw image dataset, the processed image dataset and the reduced image dataset on a data server (e.g. Servers 111, 112, 113, 110; or server 131) [Fig. 1, para. 0047: ‘received and collected’], the data server being located within the mobile unit and being connected to a network [Fig. 1: network ‘121’ or ‘140’; para. 0040, 0048: ‘transmission to the physician’s handheld device ‘150’ … via a cellular network SMS server 132’; Fig. 9: ‘906’].
Holla does not disclose explicitly the following claim limitations (emphasis added):
storing at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on a data server, the data server being located within the mobile unit and being connected to a network.
However in the same field of endeavor Pierce discloses the deficient claim as follows: 
storing at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on a data server (i.e. ‘camera unit, C’) [para. 0029: ‘a digital camera having a digital processor and electronic storage capable of digitally storing video inputs received through camera lens’], the data server being located within the mobile unit [Fig. 2, 3, 4] and being connected to a network (e.g. ‘telephone network’, ‘satellite’, or ‘the Internet’ ) [Fig. 2, 4, 5; para. 0019, 0029, 0031, 0033-0034, 0045, 0059: storage device 70].
Holla and Pierce are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk and Pierce as motivation to locally store images for electronic documentation system so as to reduce the amount of data entry and paper work [Pierce: para. 0001, 0005].


Regarding claim 2, Holla in Pierce meets the claim limitations as follows:
The method of claim 1, further comprising: providing a remote expert (e.g. physicians, doctors, or nurses of the handheld device ‘150’) access to the data server [Fig. 1, 2, 3; para. 0083-0084, 0100: ‘to be accessed by the mobile device 150. Note: Pierce [para. 0049] teaches ‘Camera C could be remotely accessed and/or modified by a called, such as a doctor’]:


Regarding claim 3, Holla in view of Pierce meets the claim limitations as follows: 
The method of claim 2, wherein the network is the internet [Fig. 1: network ‘121’ and ‘140’], and the method further comprises: receiving, by the remote expert (i.e. physician, doctor or nurses) [Fig. 1: ‘150’] access to the data server via a cellular phone network [Fig. 1: ‘140’; para. 0040, 0048, 0100: ‘transmission to the physician’s handheld device ‘150’ … via a cellular network SMS server 132’].


Regarding claim 6, Holla in view of Pierce meets the claim limitations as follows: 
The method of claim 2, further comprising: checking, by a first computer device (i.e. User Console ‘120’) Hospital Interchange Server ‘110’) [Fig. 1-4], for electronic medical records [Fig. 9: ECG, Vital Signs, Photograph etc. ‘903’; para. 0048, 0184: ‘automatic selection’] of the patient being examined on at least one central server (i.e. Hospital Data Interchange Server) [para. 0045-0048 describing ‘medical data may be collected’ from mobile units 101 or 102 or a ‘data collection device 101, 102, 103’ to a ‘user control 120’ via Ethernet/Internet]; storing [para. 0047, 0100 disclosing medical data stored on the server], by the first computer device, the electronic medical records on the data server [para. 0045-0048: ‘Medical data can be sent from the console 120 … to a server 130 … to a physician’s mobile handheld device 150’]; and providing access [Note: when wireless communication is established, access must be given] to the electronic medical records to the remote expert and to operators of the mobile units.


Regarding claim 7, Holla in view of Pierce meets the claim limitations as follows:
The method of claim 1, further comprising registering the patient is registered at first at a first computer device [Fig. 9 shows ‘Data is transmitted to Hospital of Choice 904’, Fig. 1, 2 show Data Collected 230 and 231; Fig. 3: Nurse selects patient’s medical records ‘311’. Fig. 18: ‘Patient SSN’ obviously teaches ‘the patient is registered the computer 102’; para. 0031: ‘patients’ personal identity’]; and registering, by the first computer device, the patient at further computer devices (e.g. the computers of mobile server ‘131’) located in the mobile unit [Fig. 4: Server obtains list of Patients and ID’s ‘431’; para. 0115: obviously suggests the user console registering the patient to the mobile server];


Regarding claim 8, Holla in view of Pierce meets the claim limitations as follows:
The method of claim 7, wherein the first computer device is a portable computer device [Fig. 1: user console ‘120’ is portable].
                              

Regarding claim 9, Holla in view of Pierce meets the claim limitations as follows:
The method of claim 7, further comprising: uploading, by the data server (e.g. server 131) [Fig. 1, para. 0100: ‘At the data server 131, the image and message data are either transmitted to the mobile device 150 or are stored to be accessed by the mobile device 150’], further electronic medical records of the patient from the computer devices (e.g. the computers of mobile server ‘131’) to a central server (i.e. ‘Hospital Data Interchange Server’ or database) [Fig. 1; para. 0045, 0048, 0050: ‘physician’s diagnosis and orders may be transmitted back to the user console 120 at a medical facility (i.e. Hospital)’] after the patient is registered (i.e. ‘patients’ personal identity’) [Fig. 18; para. 0031] at the further computer devices (e.g. the computers of mobile server ‘131’) [Fig. 9: ‘Call back is registered on system’; para. 0034: ‘accessed by registered physicians’].


Regarding claim 11, Holla in view of Pierce meets the claim limitations as follows:
A non-transitory computer-readable data storage medium storing programming instructions, the storage medium being loaded into a main memory of a data server (i.e. the data server 131) [Fig. 1, 2], the programming instructions configured to cause the data server to carry out the method of claim 1 when executed by the data server [para. 0084, 0140 disclose ‘the data server 131 … configured by software, on a case-by-case basis using known programming techniques’ and ‘programmed with executable software’. It’s obvious to construe that the software loaded into a main memory of the data server].


Regarding claim 12, Holla in view of Pierce meets the claim limitations as follows:
A non-transitory computer program product for controlling a data server of a mobile imaging device, storing computer instructions which, when executed, are configured to cause the data server to carry out the method of claim 1 [para. 0084, 0140 disclose ‘the data server 131 … configured by software, on a case-by-case basis using known programming techniques’ and ‘programmed with executable software’. It’s obvious to teach “storing computer instructions”].


Regarding claim 13, Holla meets the claim limitations as follows:
A data server (e.g. 103, 111, 112, 113, 110, or 130), the data server comprising: a memory; and a central processing unit (CPU) having access to the memory [para. 0054-0055: ‘the server 130 … integrated into or exist as a software program (i.e. memory) that resides with a processor (i.e. CPU with memory). Note: one ordinarily skilled in the art would understand a software program in a processor as software executed in CPU with memory], 
the data server being connected via a data connection to an imaging device (e.g. Physician handheld ‘150’, Servers 103, 110-113) [para. 0054-0055: ‘the server 130 … a processor coupled or integral to a medical imaging system’; Fig. 1] for acquiring raw image datasets (i.e. the physician handheld ‘150’) [Fig. 1: ‘150’, Fig. 2 (cont.): Analysis/Diagnosis ‘263’, Fig. 3 (cont.): Downloads Image Data ‘333’], and being connected to a network [Fig. 1: networks 121, 140], 
the CPU being configured to process the raw image datasets acquired, to create processed image datasets (i.e. the physician’s response) [para. 0090-0092: ‘enter annotations at various sections of the data sent’], and the memory being configured to store image datasets, 
wherein the CPU, in conjunction with the memory of the data server (e.g. server 131) [Fig. 1, para. 0100: ‘At the data server 131, the image and message data are either transmitted to the mobile device 150 or are stored to be accessed by the mobile device 150’], is configured to process at least processing at least one raw image dataset, acquired from a patient by an imaging device of a mobile unit [Fig. 1: Servers 103, 110-113], to create a processed image dataset (i.e. the physician’s response) [para. 0090-0092: ‘enter annotations at various sections of the data sent’], 
generate a reduced image dataset by reducing an amount of data of the processed image dataset (e.g. Resize) [Fig. 10: ‘1004’, ‘1014’; para. 0041, 0103: ‘minimize file sizes’; para. 0158: disclosing ‘an image request’ from the handheld device for transmission of the ‘desired image portion’ (i.e. reduced image)], and 
store at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on the data server (e.g. server 131) [Fig. 1, para. 0100: ‘At the data server 131, the image and message data are either transmitted to the mobile device 150 or are stored to be accessed by the mobile device 150’], the data server being located within the mobile unit [Fig. 1: network ‘121’ or ‘140’; para. 0040, 0048: ‘transmission to the physician’s handheld device ‘150’ … via a cellular network SMS server 132’].
Holla does not disclose explicitly the following claim limitations (emphasis added):
store at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on the data server, the data server being located within the mobile unit.
However in the same field of endeavor Pierce discloses the deficient claim as follows: 
store at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on the data server (i.e. ‘camera unit, C’) [para. 0029: ‘a digital camera having a digital processor and electronic storage capable of digitally storing video inputs received through camera lens’], the data server being located within the mobile unit [Fig. 2, 3, 4].
Holla and Pierce are combinable because they are from the same field of mobile medical facility.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Wilk and Pierce as motivation to locally store images for electronic documentation system so as to reduce the amount of data entry and paper work [Pierce: para. 0001, 0005].

Regarding claim 14, all claim limitations are set forth as claim 13 in the form of “An imaging device” and rejected as per discussion for claim 13.

Regarding claim 15, all claim limitations are set forth as claim 14 in the form of “A telemedicine systemRegar” and rejected as per discussion for claim 14.


Regarding claim 18, Holla in view of Pierce meets the claim limitations as follows: 
The method of claim 3, further comprising: checking, by a first computer device (i.e. User Console ‘120’) Hospital Interchange Server ‘110’) [Fig. 1-4], for electronic medical records [Fig. 9: ECG, Vital Signs, Photograph etc. ‘903’; para. 0048, 0184: ‘automatic selection’] of the patient being examined on at least one central server (i.e. Hospital Data Interchange Server) [para. 0045-0048 describing ‘medical data may be collected’ from mobile units 101 or 102 or a ‘data collection device 101, 102, 103’ to a ‘user control 120’ via Ethernet/Internet]; storing [para. 0047, 0100 disclosing medical data stored on the server], by the first computer device, the electronic medical records on the data server [para. 0045-0048: ‘Medical data can be sent from the console 120 … to a server 130 … to a physician’s mobile handheld device 150’]; and providing access [Note: when wireless communication is established, access must be given] to the electronic medical records to the remote expert and to operators of the mobile units.


Regarding claim 19, Holla in view of Pierce meets the claim limitations as follows:
The method of claim 7, further comprising: registering, by the first computer device (i.e. User Console ‘120’) Hospital Interchange Server ‘110’) [Fig. 1-4] registers the patient at an imaging device (i.e. Servers 103, 110-113) [Fig. 9 shows ‘Data is transmitted to Hospital of Choice 904’, Fig. 1, 2 show Data Collected 230 and 231; Fig. 3: Nurse selects patient’s medical records ‘311’. Fig. 18: ‘Patient SSN’ obviously teaches ‘the patient is registered the computer 102’; para. 0031: ‘patients’ personal identity’] located in the mobile unit.




Claims 4-5 and 16-17 rejected under 35 U.S.C. 103(a) as being unpatentable over Holla et al. (“Holla”) [U.S Patent Application Pub. 2008/0021834 A1 provided in IDS filed on 09/22/2020] in view of Pierce (“Pierce”) [U.S Patent Application Publ. 2007/0294105 A1] further in view of Crowley et al. (“Crowley”) [U.S Patent Application Pub. 2015/0121523 A1]

Regarding claim 4, Holla in view of Pierce meets the claim limitations as follows: 
The method of claim 2, further comprising: uploading, by the data server, at least one of the at least one raw image dataset or the processed image dataset to a central server (i.e. ‘Hospital Data Interchange Server’ or database) [Fig. 1; para. 0045, 0048, 0050: ‘physician’s diagnosis and orders may be transmitted back to the user console 120 at a medical facility (i.e. Hospital)’] in parallel [Fig. 1 discloses a network ‘121’ between the data server ‘130’ and the Hospital Data Interchange Server and another network ‘140’ between the data server ’130’ and the remote expert’s handheld ‘150’, thereby teaches the “uploading” data to the central server is in parallel to ‘providing access” to the remote expert’s handheld] to providing access to the remote expert; and providing access to the remote expert at a higher priority than the upload to the central server [Fig. 13, 14: ; para. 0106, 0174, 0175: describing ‘wait times used by the console and the server’ can be set. For emergency, a ‘high priority message, signifying to …, handheld software that long wait time cannot be accommodated’].
Holla does not disclose explicitly the following claim limitations (emphasis added):
providing access to the remote expert at a higher priority than the upload to the central server.
However in the same field of endeavor Crowley discloses the deficient claim as follows: 
providing access to the remote expert at a higher priority than the upload to the central server [para. 0049, 0065: ‘the server 150 may give threat assessments a higher priority when it comes to routing the request to a remote expert 131’].
Holla, Pierce and Crowley are combinable because they are from the same field of prioritizing data access based on a location and type of receiver.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Holla, Pierce and Crowley as motivation to route data to a remote expert  (i.e. threat assessment) than to upload the data to the central server (i.e. saving). See MPEP 2143 I (G).


Regarding claim 5, Holla in view of Pierce meets the claim limitations as follows: 
The method of claim 4, wherein the processing the at least one raw image dataset includes creating the processed image dataset (i.e. the physician’s response) [para. 0090-002: ‘enter annotations at various sections of the data sent’], to include at least one of a relatively lower resolution [Fig. 8; para. 0130, 0148: describe ‘sub-sampling the image … for transmission that appropriately suit the handheld device’s screen resolution’] than the at least one raw image dataset, or a relatively smaller field of view in at least one image (e.g. Resize) [Fig. 10: disclosing image ‘1014’ has smaller field than ‘1010’], direction than the at least one raw image dataset, and the method further includes providing access to the processed image dataset [Fig. 10: ‘1004’, ‘1014’; para. 0041, 0103: ‘minimize file sizes’; para. 0158: disclosing ‘an image request’ from the handheld device for transmission of the ‘desired image portion’ (i.e. reduced image)] to the remote expert.

Regarding claim 16, Holla in view of Pierce meets the claim limitations as follows: 
The method of claim 3, further comprising: uploading, by the data server, at least one of the at least one raw image dataset or the processed image dataset to a central server (i.e. ‘Hospital Data Interchange Server’ or database) [Fig. 1; para. 0045, 0048, 0050: ‘physician’s diagnosis and orders may be transmitted back to the user console 120 at a medical facility (i.e. Hospital)’] in parallel [Fig. 1 discloses a network ‘121’ between the data server ‘130’ and the Hospital Data Interchange Server and another network ‘140’ between the data server ’130’ and the remote expert’s handheld ‘150’, thereby teaches the “uploading” data to the central server is in parallel to ‘providing access” to the remote expert’s handheld] to providing access to the remote expert; and providing access to the remote expert at a higher priority than the upload to the central server [Fig. 13, 14: ; para. 0106, 0174, 0175: describing ‘wait times used by the console and the server’ can be set. For emergency, a ‘high priority message, signifying to …, handheld software that long wait time cannot be accommodated’].
Holla does not disclose explicitly the following claim limitations (emphasis added):
providing access to the remote expert at a higher priority than the upload to the central server.
However in the same field of endeavor Crowley discloses the deficient claim as follows: 
providing access to the remote expert at a higher priority than the upload to the central server [para. 0049, 0065: ‘the server 150 may give threat assessments a higher priority when it comes to routing the request to a remote expert 131’].
Holla, Pierce and Crowley are combinable because they are from the same field of prioritizing data access based on a location and type of receiver.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Holla, Pierce and Crowley as motivation to route data to a remote expert  (i.e. threat assessment) than to upload the data to the central server (i.e. saving). See MPEP 2143 I (G).


Regarding claim 17, Holla meets the claim limitations as follows: 
The method of claim 16, wherein the processing the at least one raw image dataset includes creating the processed image dataset (i.e. the physician’s response) [para. 0090-002: ‘enter annotations at various sections of the data sent’], the processed image dataset to include at least one of a relatively lower resolution [Fig. 8; para. 0130, 0148: describe ‘sub-sampling the image … for transmission that appropriately suit the handheld device’s screen resolution’] than the at least one raw image dataset, or a relatively smaller field of view in at least one image direction (e.g. Resize) [Fig. 10: disclosing image ‘1014’ has smaller field than ‘1010’] than the at least one raw image dataset, and the method further includes providing access to the processed image dataset [Fig. 10: ‘1004’, ‘1014’; para. 0041, 0103: ‘minimize file sizes’; para. 0158: disclosing ‘an image request’ from the handheld device for transmission of the ‘desired image portion’ (i.e. reduced image)] to the remote expert (i.e. handheld 150) [Fig. 1-4].


Claim 10 rejected under 35 U.S.C. 103(a) as being unpatentable over Holla et al. (“Holla”) [U.S Patent Application Pub. 2008/0021834 A1] in view of Pierce (“Pierce”) [U.S Patent Application Publ. 2007/0294105 A1] further in view of Stein et al. (“Stein”) [US 2017/0300654 A1]

Regarding claim 10, Holla meets the claim limitations set forth in claim 9.
Holla does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 9, further comprising: uploading, by the data server, at least one of the at least one raw image dataset and the processed image dataset to a cloud server.
However in the same field of endeavor Stein discloses the deficient claim as follows: 
uploading, by the data server, at least one of the at least one raw image dataset and the processed image dataset to a cloud server [Fig. 1; para. 0145: ‘The operations center 120 … implemented as … (VDI) in the cloud’].
Holla, Pierce and Stein are combinable because they are from the same field of mobile medicine systems.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Holla, Pierce and Stein as motivation to include a cloud server.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488